Case 1:19-cv-08622-DLC Document 25 Filed 11/15/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--- x
FAIR HOUSING JUSTICE CENTER, INC.

 

Plaintiff,
- against - STIPULATION EXTENDING
TIME TO ANSWER OR MOVE
BRUCKNER TOWER LLC, CARNEGIE
MANAGEMENT INC., KARL FISCHER
ARCHITECTURE PLLC, AND FISCHER + MAKOOI 19 Civ. 08622 (DLC)(KNF)
ARCHITECTS PLLC,

Defendants.
-- XxX

 

The time for Defendant Fischer + Makooi Architects PLLC to answer or file a motion
with respect to the complaint is hereby extended from November 18, 2019 to December 18,
2019.

Plaintiff and Fischer + Makooi Architects PLLC hereby consent to electronic service of
all documents per Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure.

Dated: White Plains, New York
November 18, 2019

PARKER HANSKI LLC MILBER MAKRIS PLOUSADIS
& SEIDEN, LLP

(

By: /* By:

 

 

Glen H. Parker, Esq. Jephrew4 Fox, Esq x.

40 Worth Street, 10" Floor 709 Westchester Avenue, Suite 300
New York, NY 10013 White Plains, New York 10604
Attorneys for Plaintiff Attorneys for Defendant

Fair Housing Justice Center, Inc. Fischer + Makooi Architects PLLC

 

U.S.D.J.
